Citation Nr: 0511325	
Decision Date: 04/21/05    Archive Date: 05/03/05

DOCKET NO.  03-25 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of wounds 
of the left leg and knee.

2.  Entitlement to service connection for arthritis.

3.  What evaluation is warranted for post-traumatic stress 
disorder (PTSD) from May 31, 2002?


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from November 1943 to 
November 1945.

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Columbia, South Carolina 
Regional Office (RO) of the United States Department of 
Veterans Affairs (VA).  In a September 2002 rating decision, 
the RO granted service connection for PTSD, and assigned a 30 
percent evaluation.  The veteran is appealing the evaluation 
assigned.  In a March 2003 rating decision, the RO denied 
service connection for residuals of wounds of the left leg 
and knee, and for arthritis.

The question what evaluation should be assigned for PTSD 
since May 31, 2002, is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran does not have any current disability of the 
left knee or leg due to service related would residuals.

3.  There is no record of arthritis during service or the 
year following service.


CONCLUSIONS OF LAW

1.  Left leg and knee wound residuals were not incurred or 
aggravated in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2004).

2.  Arthritis was not incurred or aggravated in service; nor 
may arthritis be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veteran's Claims Assistance Act (VCAA), and its 
implementing regulations, address VA's duties to notify a 
claimant of information and evidence necessary to 
substantiate a claim for VA benefits, and to assist a 
claimant in obtaining such evidence.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2004); 38 C.F.R. § 3.102, 3.156, 3.159, 3.326 (2004).  VA is 
not required to provide assistance to a claimant, however, if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  38 U.S.C.A. § 5103A.

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In June 2002, the RO sent the veteran a 
VCAA letter addressing these matters with respect to his 
service connection claims.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, the veteran's service 
department medical records are not available, and are 
presumed to have been lost in a 1973 fire at a government 
records storage facility.  Some alternate military records 
have been obtained.  The veteran indicates that he has not 
received VA treatment for the claimed conditions.   All 
available identified private treatment records have been 
obtained.  The claims file contains reports of VA 
examinations performed in 2002.  In the June 2002 VCAA 
letter, the RO asked the veteran to advise VA if there were 
any other information or evidence he considered relevant to 
his claims so that VA could help him by getting that 
evidence.  In the June 2002 letter, a July 2003 statement of 
the case, and an August 2003 supplemental statement of the 
case, the RO advised the veteran what evidence VA had 
requested, and what evidence VA had received.  The veteran 
had a video conference hearing before the undersigned 
Veterans Law Judge in March 2005.  Therefore, the duty to 
notify the appellant of any inability to obtain records does 
not arise in this case.  Id.  Thus, VA's duty to assist has 
been fulfilled.

While VA's communications did not explicitly direct that the 
appellant submit all evidence in his possession, the June 
2002 letter substantially complied with this requirement.  To 
the extent that omission or any other, may have led VA to 
have failed to fulfill any duty to notify and assist the 
veteran, the Board finds that error to be harmless.  Of 
course, an error is not harmless when it "reasonably 
affect(s) the outcome of the case."  ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this case, 
however, because there is not a scintilla of evidence that 
any failure on the part of VA to further comply with the VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  While perfection is an 
aspiration, the failure to achieve it in the administrative 
process, as elsewhere in life, does not, absent injury, 
require a repeat performance.  Miles v. M/V Mississippi 
Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).


Service Connection for Left Leg and Knee Wound Residuals

The veteran reports that he sustained shrapnel wounds to the 
left leg and knee in October 1944, while he was in Germany.  
He further contends that he was taken for treatment of his 
wounds, that fragments were removed, and that service 
connection is therefore warranted for the residual disability 
caused by these wounds.  

The veteran's service medical records are not available, as 
they may have been destroyed in a fire at the National 
Personnel Records Center in St. Louis, Missouri in 1973.  VA 
has sought and received some other service records, including 
a unit morning report that shows that the veteran was away 
from duty to receive medical treatment for several days in 
October 1944.  When a claimant's service records are presumed 
destroyed, the Board has a heightened obligation to explain 
its findings and conclusions, and to consider carefully the 
requirement that the benefit of the doubt be resolved in 
favor of the veteran.  See O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991); Gregory v. Brown, 8 Vet. App. 563, 570 
(1996).  The Board will comply with this heightened 
obligation in addressing the veteran's claims.

The veteran's Enlisted Record and Report of Separation does 
not indicate that he was awarded a Purple Heart.  Under block 
34 of this record, which the appellant himself signed, the 
word "none" is listed under the phrase, "Wounds received 
in action."  

At a September 2002 VA examination the veteran described the 
injury as having very small mortar fragments enter his thigh.  
He indicated that the fragments were removed, the wounds were 
bandaged, and he returned to his unit the same day.  At the 
time of the 2002 examination, he reported no present problems 
with his left thigh or knee.  The examiner could not detect 
any scars that were related to an in-service shrapnel injury.  
The veteran had normal strength and sensation in his left 
leg.

In order to establish service connection and compensation for 
a disorder, there must be evidence of a current disability.  
See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  In 
this case, while the veteran served in combat, he does not 
have any current disability of the left leg or knee.  In the 
absence of competent evidence showing a disabling residual 
due to the reported shrapnel wounds, the Board cannot grant 
service connection for a disability.  The claim is denied.

In reaching this decision the Board considered the 
appellant's sister's April 2003 statement that the veteran 
was wounded in action in October 1944.  The appellant's 
sister, however, is not competent to state that the veteran 
currently suffers from any residual disability due to the 
wounds.  It bears repeated emphasis that a grant of service 
connection requires competent evidence of a current 
disability.

Service Connection for Arthritis

As noted above, service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. 
§ 3.303.  In addition, in the case of certain chronic 
diseases, including arthritis, service connection may be 
presumed if the disease became manifest to a degree of 10 
percent disabling or more within one year after separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.

The veteran reports that he has arthritis in multiple joints.  
He indicates that he was out in the weather during most of 
his military service in Europe in 1944 and 1945.  The veteran 
has not reported having pain or other joint symptoms during 
service.  He has not reported musculoskeletal injuries in 
service other than wounds to his left lower extremity for 
which service connection is not in effect.  His claims file 
does not contain any medical records from the year following 
his separation from service.

The veteran's claims file contains a private medical report 
from 1984.  That report indicated that the veteran sustained 
a right lower leg fracture in 1960, a history of a left arm 
injury in 1976, back injuries in 1976 and 1983, and right 
shoulder pain from the early 1980s.  The examining 
orthopedist listed impressions of a healed left Colles' 
(lower radius) fracture, right shoulder bursitis, and 
arthritis in the thoracolumbar spine and right ankle.

On VA examination in June 2002, the veteran stated that he 
had arthritis pains all over his body.  The examiner reviewed 
the veteran's claims folder, including the 1984 private 
examination report, and noted a history of a stroke, 
affecting the right side.  The examiner concluded that the 
veteran had degenerative joint disease involving multiple 
joints.  The examiner wrote, "I don't see any relationship 
between his arthritis and military service."

The veteran presently has arthritis; but there is no 
competent evidence of arthritis during service or within one 
year of his separation from active duty.  Indeed, a physician 
has indicated that there is no connection between the 
veteran's service and his arthritis.  In the absence of 
medical evidence or opinion that connects the present 
arthritis to service, the preponderance of the evidence is 
against service connection for arthritis.  The claim is 
denied.


ORDER

Entitlement to service connection for residuals of wounds of 
the left leg and knee is denied.

Entitlement to service connection for arthritis is denied.


REMAND

The veteran is seeking a higher rating than the initially 
assigned a 30 percent evaluation for PTSD.  While the veteran 
had a VA psychiatric examination in June 2002, at his March 
2005 videoconference hearing he reported that he had 
nightmares four or five times a week, that he was nervous and 
upset, and that he had intrusive thoughts and trouble 
sleeping.  He stated that he was scheduled to resume 
outpatient treatment for his PTSD.  His wife testified that 
his PTSD symptoms had been worsening.

As the veteran asserts that his PTSD is more severe than is 
contemplated by a 30 percent rating, and as the last 
examination is more than two years old he should receive a 
new VA psychiatric examination to determine the ongoing and 
current manifestations and severity of his PTSD.

Accordingly, this PTSD rating issue is REMANDED for the 
following:

1.  The RO should schedule the veteran 
for a VA psychiatric examination to 
address the current manifestations of his 
PTSD.  The examination should describe 
the veteran's disabling psychiatric 
manifestations, noting the extent of 
impairment of social functioning and 
impairment of the potential for 
occupational functioning.

2.  Thereafter, the RO should review the 
rating for PTSD.  If the evaluation 
remains below the maximum rating for 
PTSD, the RO should prepare a new rating 
decision and issue a supplemental 
statement of the case.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter that the Board 
has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


	                     
______________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


